Citation Nr: 1105478	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-14 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lower 
back disability.

2.  Entitlement to a rating in excess of 30 percent for migraine 
headaches, to include a rating in excess of 10 percent earlier 
than March 10, 2010.

3.  Entitlement to service connection for pathology causing 
shortness of breath.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from October 1997 to 
January 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2003 rating decision.

The Board has reviewed this claim on two prior occasions.  In 
October 2007, the Board denied several issues and then remanded 
several issues for additional development.  The Veteran's claim 
was subsequently returned to the Board, but it was clear from a 
review of the claims file that while the RO had scheduled a VA 
examination as requested, the Veteran had not received any of the 
correspondence from VA due to an outdated address.  The Board 
remanded the Veteran's claim a second time in September 2009.  
The Veteran's correct address was obtained, and the RO worked 
diligently to once again accomplish the directives that were 
ordered in the October 2007 remand.  The Board is satisfied that 
all ordered development has now been accomplished.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's lower back 
disability causes listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteo-arthritic 
changes, narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

2.  The evidence does not show that the limitation of motion 
caused by the Veteran's lower back disability is severe, or that 
forward flexion in the Veteran's back is limited to 30 degrees or 
less (even considering functional loss).

3.  The evidence does not show that the Veteran has been 
prescribed bed rest to treat her lower back disability. 

4.  No ankylosis has been shown in the Veteran's lumbar spine.

5.  No neurological disability has been associated with the 
Veteran's lower back disability.

6.  Prior to March 2010, the evidence showed that the Veteran's 
migraine headaches caused only mild functional impairment.

7.  The evidence currently shows that the Veteran has migraine 
type headaches several times per month; but the evidence does not 
show that the headaches are of such frequency or intensity to 
cause severe economic inadaptability.

8.  The Veteran failed to report to several VA examinations 
scheduled to diagnose her complaints of shortness of breath and 
to address the etiology of any underlying disability.

9.  The evidence of record does not relate a current disability 
manifested by complaints of shortness of breath to the Veteran's 
time in military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
Veteran's lower back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5292, 5295 (2003); DC 
5243 (2009) (effective September 26, 2003).  

2.  Criteria for a rating in excess of 30 percent for headaches, 
to include a rating in excess of 10 percent earlier than March 
10, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8100 (2010).

3.  Criteria for service connection for pathology causing 
shortness of breath have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.655 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.

In October 2002, the Veteran filed a claim for shortness of 
breath.  

Service treatment records  show that on a medical history survey 
completed in conjunction with her enlistment physical the Veteran 
specifically denied having any shortness of breath.   The Veteran 
again denied any shortness of breath in conjunction with a sinus 
infection in September 1999.  In April 2001, an exercise 
tolerance test was negative.  In May 2001, the Veteran complained 
of shortness of breath and a pulmonary function test was 
conducted, but it was noted that the spirometry was normal.
	
At a VA examination in December 2002, the Veteran reported having 
had occasions where she felt suddenly breathless and she recalled 
being told that she had a fast heart.  However, the examiner did 
not diagnose any heart disability, and did not provide any 
diagnosis to explain the Veteran's complaints of shortness of 
breath.

In a VA treatment records dated in September 2009, the Veteran 
reported having issues with asthma which she stated had been 
diagnosed four years earlier (which would mean the diagnosis 
occurred several years after the Veteran separated from service).

The Board has remanded the Veteran's claim twice in an effort to 
further develop her claim for service connection for a disability 
manifested by shortness of breath.

The RO scheduled the Veteran for a respiratory examination in 
July 2010.  Despite being informed of this, the Veteran failed to 
show for the scheduled examination.  While no good cause was 
offered for her absence, the RO made a second effort to schedule 
the Veteran for another examination, and sent the Veteran a 
letter in August 2010 informing her that she had been scheduled 
for a second examination and advising her of the consequences of 
missing the examination (namely that she risked having her claim 
denied).  The Veteran once again failed to show and has not 
advanced good cause for her absence.

38 C.F.R. § 3.655(b) makes clear that when a veteran fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, without providing good cause for the 
absence, the claim shall be rated based on the evidence of 
record.  Id.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the Veteran, death of an 
immediate family member, etc.  Id.  

In this case, the examination for which the Veteran was scheduled 
was essential to the Veteran's claim.  The Veteran did complain 
of shortness of breath in service, but medical testing was 
negative.  Several years after service, the Veteran was 
reportedly diagnosed to have asthma, but there is no opinion from 
any medical professional suggesting that the Veteran's asthma 
either began during or was otherwise caused by her military 
service.  The Veteran was scheduled for a VA examination to 
specifically address the etiology of her asthma and to consider 
her complaints of shortness of breath.  

In this case, the Veteran filed a claim for shortness of breath, 
which is not a disability in and of itself, but rather is a 
symptom of a disability.  The Veteran is reportedly diagnosed to 
have asthma, which is a disability, but no medical opinion has 
been presented to link the Veteran's asthma with her military 
service.  

It is further noted that no testimony that has been advanced 
establishing that the Veteran's problems with shortness of breath 
have been continuous since she separated from military service, 
so as to link her asthma or shortness of breath to service 
through continuity of symptomatology.

The Board is frustrated by the fact that the Veteran has failed 
on multiple occasions to attend the scheduled VA examinations 
that were intended to assist her in substantiating her claim; and 
the Board wishes to emphasize that the duty to assist in the 
development and adjudication of a claim is not a one way street.  
See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In this case, VA has repeatedly given the Veteran opportunities 
to attend VA examinations which would provide her with the 
medical opinion that is missing in her claim for service 
connection.  However, the Veteran has not appeared for the 
examinations and has not explained this failure.  As such, her 
claims file is void of a medical opinion of record linking her 
asthma, or other disability manifested by complaints of shortness 
of breath, to her military service; and without such an opinion, 
the criteria for service connection have not been met.

Therefore, the Board has no choice but to deny the Veteran's 
claim. 

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
consideration of the appropriateness of staged ratings is also 
required.  
 
Back

The Veteran was granted service connection for her back 
disability in June 2003 and assigned a 10 percent rating, 
effective the day after she was released from active duty.  The 
Veteran appealed this decision, and was subsequently granted a 20 
percent rating in March 2005 that was also made effective the day 
after she was released from active duty.

Legal Framework

During the course of this appeal, the criteria for evaluating 
spine disability changed in September 2003.  In this decision, 
the Board will consider the criteria in effect prior to September 
2003 and the criteria effective from September 2003.  

Under the rating criteria in effect prior to September 2003, 
limitation of motion of the lumbosacral spine was rated under 
Diagnostic Code 5292; with a 10 percent evaluation assigned for 
slight limitation of motion, a 20 percent evaluation assigned for 
moderate limitation of motion, and a 40 percent evaluation 
assigned for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

The words "slight," "moderate," and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather, all 
the medical evidence must be evaluated to determine the 
appropriate rating that would compensate the Veteran for 
impairment in earning capacity, functional impairment, etc. 

Although the criteria under DC 5292 are less defined and 
numerical ranges of normal motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  The current regulations define normal forward 
flexion of the thoracolumbar spine as zero to 90 degrees, 
extension as zero to 30 degrees, left and right lateral flexion 
as zero to 30 degrees, and left and right lateral rotation as 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion are the maximum that can be used for calculation of 
the combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (2).

Prior to September 2003, a 10 percent rating also could be 
assigned when a lumbosacral strain resulted in characteristic 
pain on motion; and a 20 percent rating was assigned when a 
lumbosacral strain was accompanied by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating was assigned for severe 
lumbosacral strain with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295.

As of September 2003, disabilities of the spine began to be rated 
under the General Rating Formula for Diseases and Injuries of the 
Spine.  A 10 percent rating is assigned when forward flexion of 
the thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees; when the combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; when muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or when there is vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent rating is assigned 
when forward flexion of the thoracolumbar spine is greater than 
30 degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater than 
120 degrees; or when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine.  

A rating in excess of 40 percent for the orthopedic 
manifestations is not available unless ankylosis is present, or 
through combining orthopedic and neurologic impairments from a 
back disability.

Alternatively, when, as in this case, there is disc disease, a 
rating may be established for intervertebral disc syndrome (IVDS) 
under 38 C.F.R. § 4.71a, DC 5243.  IVDS may be rated either on 
the number of incapacitating episodes a person has in the past 12 
months, or on the orthopedic and neurologic manifestations of the 
disability.  An incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Under this criteria, a 
10 percent rating is assigned for incapacitating episodes having 
a total duration of at least one week, but less than 2 weeks 
during the past 12 months; a 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent rating is assigned for incapacitating episodes with a 
total duration of between 4 and 6 weeks; and a 60 percent rating 
is assigned for incapacitating episodes with a total duration of 
at least 6 weeks during the past 12 months.  

Evidence 

In December 2002, the Veteran was provided with a VA examination 
of her back.  The Veteran was shown to have a herniating 
protrusion in her back.  The Veteran reported constant aching in 
her back that lasted 3-4 days each week.  The Veteran 
demonstrated forward flexion to 90 degrees, and bilateral 
rotation to 35 degrees.  The examination found no area that was 
tender to palpation, and found no apparent muscle atrophy or 
kyphoscoliosis.  

Neurologic testing showed that the Veteran had normal gait, 
stance, and coordination.  Deep tendon reflexes were equal and 
physiologic and there was no alteration of her sensorium.  The 
examiner diagnosed the Veteran with degenerative disc disease of 
the lumbosacral spine, but indicated that it caused only a mild 
degree of functional impairment.

An MRI was conducted in March 2004 at which time the Veteran 
reported sciatic symptoms and it was noted that she had pain with 
leg raises.

In October 2004, the Veteran's chiropractor, Lesa Amato, D.C., 
wrote a letter indicating that the Veteran had degenerative disc 
disease and that her disability had been resistive to improvement 
and was aggravated by her pregnancy and the birth of her baby in 
October 2003.  It was noted that the Veteran experienced 
irritated nerves, and persistent muscle spasms.  It was suggested 
that the likelihood of persistent neurologic signs such as muscle 
weakness, atrophy, radiculitis were likely.

In VA treatment records dated in September 2009, the Veteran 
reported having frequent flares of lower back pain which forced 
her to use a wheel chair on occasion.  She reported that the pain 
would begin as shooting pain in her legs that then would radiate 
into her lower back and extend up to her neck.  She reported 
having a "pins and needles" sensation in both legs, and stated 
that her legs felt warm.  The Veteran also reported that her 
chiropractor had found muscle atrophy in her leg.  The medical 
professional noted no myalgias, arthralgia, swollen joints, leg 
cramps, or loss of muscle strength upon examination.  The Veteran 
had no numbness, weakness, or tingling.  The Veteran's gait was 
smooth and coordinated.  She did, however, have stiffness and 
limited range of motion with forward flexion of the lower back.  
However, the specific degree loss of motion was not specified.  
Neurologically, the Veteran was found to have normal deep tendon 
reflexes, and intact sensation bilaterally.

At a VA examination in March 2010, the Veteran denied any bowel 
or bladder incontinence, as well as any numbness, leg or foot 
weakness, falls, paresthesias, or unsteadiness.  The examiner 
found a history of decreased motion, stiffness, and pain, but no 
history of fatigue, weakness, or spasms.  An inspection of the 
spine did not show any abnormal curvature.  The examination found 
no spasm, atrophy, guarding, tenderness, or weakness in the 
thoracic spine.  There was pain on motion.  Motor examination was 
normal at the hips, knees, ankles, and toes.  Sensory examination 
was normal for vibration, pinprick, light touch, and position 
sense.  The examiner did indicate that on pin prick examination 
there was decreased sensory perception of +1/+2 bilaterally at 
the foot and ankle.  However, the examiner explained that the 
patchy area or mixed sensory abnormalities involving the lower 
leg without following dermatome pattern did not show evidence of 
radiculopathy.  The Veteran's reflex examination was normal at 
the knee and ankle.  The examiner concluded that there was no 
objective evidence of radiculopathy and found no neurologic 
dysfunction.

With regard to range of motion testing, the Veteran had active 
forward flexion to 70 degrees with pain beginning at 70 degrees.  
The Veteran also had full extension to 30 degrees with pain at 30 
degrees.  The Veteran also had normal lateral flexion and 
rotation.  Additionally, the examiner indicated that repetitive 
motion did not diminish the Veteran's range of motion, and no 
pain, fatigue, weakness, or incoordination was noted.

It was noted that the Veteran was not working so that she could 
home school her children.  The examiner added that the Veteran's 
back disability resulted in reduced mobility and difficulty 
lifting.

Analysis

As noted above, there are several avenues by which a rating in 
excess of 20 percent might be assigned.

The first is by showing diminished range of motion.  In this 
case, the evidence fails to show that the forward flexion in the 
Veteran's back is limited to 30 degrees or less.  The Veteran has 
undergone two VA examinations during the course of her appeal.  
At the first, she demonstrated 90 degrees of forward flexion; 
and, at the second, she demonstrated 70 degrees of forward 
flexion.  As such, the forward flexion greatly exceeded what was 
required for a rating in excess of 20 percent. 

Under the criteria in effect at the time the Veteran field her 
claim, severe limitation of motion would warrant a 40 percent 
rating, but each time the Veteran's range of motion was tested, 
she demonstrated considerable forward flexion and at the recent 
VA examination, the Veteran had full extension, normal lateral 
flexion, and normal rotation.  As such, it can hardly be said 
that the limitation of motion caused by the Veteran's lower back 
disability is severe. 

In reaching the conclusion that a rating in excess of 20 percent 
is not warranted based on limitation of motion, the Board has 
considered whether a higher disability evaluation should be 
assigned on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  In this case, however, no higher rating is 
warranted.  For example, the VA examiner in 2002 indicated that 
the Veteran had only a mild degree of functional impairment.  
Additionally, at the Veteran's VA examination in March 2010, the 
examiner found that while forward flexion was painful, the pain 
only began where motion stopped, namely at 70 degrees.  
Furthermore, the examiner found that repetitive motion did not 
diminish the Veteran's range of motion, and no fatigue, weakness, 
or incoordination was noted.  As such, an additional rating based 
on functional loss is not appropriate.

There is similarly no indication in the Veteran's claims file 
that she has ankylosis in her spine, so as to warrant a rating in 
excess of 20 percent.

The Board has also considered whether a separate neurologic 
rating could be assigned.  In doing so, the Board reviewed the 
October 2004 statement from the Veteran's chiropractor suggested 
that the likelihood of persistent neurologic signs such as muscle 
weakness, atrophy, radiculitis were likely.  However, she stopped 
short of saying that a neurologic disability was actually 
present, and compensation may only be awarded when a disability 
is actually present.  

The Board is aware that the Veteran has reported radiating pain 
on occasion, but no neurologic disability was actually found on 
examination.  In 2002, the VA examiner found that the Veteran's 
deep tendon reflexes were equal and physiologic and there was no 
alteration of her sensorium.  

Similarly, in 2010, the VA examiner indicated that a motor 
examination of the Veteran was normal at the hips, knees, ankles 
and toes.  Sensory examination was normal for vibration, 
pinprick, light touch, and position sense.  The examiner did 
indicated that on pin prick examination there was decreased 
sensory perception of +1/+2 bilaterally at the foot and ankle.  
However, the examiner explained that the patchy area or mixed 
sensory abnormalities involving the lower leg without following 
dermatome pattern did not show evidence of radiculopathy.  The 
Veteran's reflex examination was normal at the knees and ankles.  
Most importantly, the examiner concluded that there was no 
objective evidence of radiculopathy and found no neurologic 
dysfunction.

As such, the medical evidence does not show a neurologic 
disability associated with the Veteran's lower back disability.

As noted, a rating may also be assigned for incapacitating 
episodes of intervertebral disc syndrome that require prescribed 
bed rest.  The Veteran argued in her substantive appeal that her 
chiropractor stated that she had six weeks of incapacitating 
episodes; but a review of the chiropractic notes does not show 
bed rest being prescribed at any time.  The Veteran's claims file 
is similarly void of any indication that bed rest has been 
prescribed.  In fact, at her VA examination in 2010, the examiner 
specifically found that the Veteran did not have incapacitating 
episodes of intervertebral disc syndrome.  As such, a rating in 
excess of 20 percent is not warranted based on the criteria for 
IVDS.

The only other criteria available that could provide a rating in 
excess of 20 percent is under DC 5295.  However, the evidence 
does not support a 40 percent rating under this criteria.  It is 
first noted that there is no evidence that the Veteran's spine 
lists, as for example, it was noted at the 2010 VA examination 
that no abnormal curvature was present.  Additionally, the 
Veteran's claims file is void of a positive Goldthwaite's sign; 
and, as discussed above, the Veteran has displayed considerable 
range of motion in her back such that a finding of marked 
limitation of forward bending would not be appropriate.  There 
has also been no finding of loss of lateral motion as the Veteran 
demonstrated normal lateral flexion and rotation at her 
examination in 2010.  

As such, the criteria for a schedular rating in excess of 20 
percent for the Veteran's back is not warranted.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111 (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  If the 
criteria do not reasonably describe the claimant's disability 
level and symptomatology, a determination must be made whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show 
anything unique or unusual about the Veteran's back disability 
that would render the schedular criteria inadequate.  The 
Veteran's main symptom is pain and limitation of motion which is 
contemplated in the rating assigned.  As such, referral for an 
extraschedular rating is not indicated.  

Headaches

The Veteran was granted service connection for migraine headaches 
in June 2003, and assigned a 10 percent rating under 38 C.F.R. 
§ 4.124a, DC 8100, effective the day after she separated from 
active duty.  During the course of her appeal, the Veteran's 
rating was increased to 30 percent for her migraine headaches, 
effective March 10, 2010.  

Under 38 C.F.R. § 4.124a, DC 8100, a 10 percent rating is 
assigned for migraine headaches when a Veteran has characteristic 
prostrating attacks averaging one in 2 months over last several 
months; a 30 percent rating is assigned for migraine headaches 
when a Veteran has characteristic prostrating attacks averaging 
once per month over last several months; and a 50 percent rating 
is assigned for migraine headaches when a veteran has very 
frequent completely prostrating headaches with prolonged attacks 
that are productive of severe economic inadaptability.

At a VA examination in December 2002, the Veteran reported having 
migraine headaches that lasted two to three weeks at a time and 
ranged from mild to severe.  She was taking Paxil for the 
headaches which reduced her headaches to one to three days each 
month and which corresponded with her menstrual cycle.  The 
examiner indicated that her migraine headaches caused a mild 
degree of functional impairment.

The Veteran asserted in her substantive appeal that her doctor 
had reported that her headaches were causing incapacitating 
episodes, and that the VA examiner had misreported her statement 
regarding the frequency of her headaches.  

The Veteran was provided with a second VA examination in March 
2010.  The Veteran reported having fewer migraine headaches since 
starting chiropractic treatment for her back.  The Veteran 
reported experiencing prostrating headaches every two to three 
weeks and indicated that her last migraine headache had been 
three weeks earlier and had caused her to remain in bed for 2 
days.  The examiner noted that the Veteran had migraine headaches 
two to three times per month, but was not treated with continuous 
medication.  Additionally, less than half the attacks were 
prostrating.  The examiner found that the migraine headaches did 
cause increased absenteeism from work, and caused weakness and 
fatigue.  However, the examination found that the migraine 
headaches did not have an impact on the Veteran's activities of 
daily living.

Based on the results of this examination, the Veteran's rating 
for her migraine headaches was increased from 10 percent to 30 
percent.  The Board concludes that a rating in excess of 30 
percent is not warranted at any time during the course of the 
Veteran's appeal.  It cannot be said that the Veteran's headaches 
are very frequent and completely prostrating, as it was noted at 
the VA examination in 2010 that the Veteran only had headaches 
two to three times per month and, even then, fewer than half the 
attacks were prostrating.  The Board points this out not to 
minimize the severity of the Veteran's migraine headaches or to 
diminish the impairment caused by them, but rather to show that 
the medical evidence simply does not support a 50 percent rating. 

As noted, the Veteran's headaches rating was increased during the 
course of her appeal, and the Board must therefore address 
whether a rating in excess of 10 percent is warranted prior to 
March 10, 2010.  

The evidence of record fails to support a rating in excess of 10 
percent for the Veteran's migraine headaches prior to March 2010.  
For example, at a VA examination in December 2002 the examiner 
concluded that the Veteran's migraine headaches caused only a 
mild degree of functional impairment.  In a VA treatment records 
from 2009, the Veteran reported headaches twice per month, but 
there was no indication that these headaches were prostrating.  

As such, an increased rating for the Veteran's migraine headaches 
on a schedular basis is denied.

The Board has also considered whether an extraschedular rating is 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, in 
this case, the medical evidence fails to show anything unique or 
unusual about the Veteran's migraine headaches that would render 
the schedular criteria inadequate.  The Veteran main symptom is 
prostrating pain which is contemplated in the rating assigned.  
It is also noted that the Veteran's headaches did not impair her 
activities of daily living in 2010.  As such, referral for an 
extraschedular rating is not indicated.   

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In this case, the Veteran's claims for service connection for 
migraine headaches and for a lower back disability were granted.  
She then appealed the downstream issue of the ratings that had 
been assigned.  Under these circumstances, since the original 
claim was granted, there are no further notice requirements under 
the aforementioned law with regard to those issues.  

With regard to the Veteran's claim of entitlement to service 
connection for shortness of breath, required notice was provided 
by a letter dated in January 2005, which informed the veteran of 
all the elements required by the Pelegrini II Court as stated 
above.  In light of the denial of the Veteran's claim, no 
disability rating or effective date will be assigned, so there 
can be no possibility of any prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  It is noted at this juncture that 
VA has undertaken considerable efforts to assist the Veteran.  
While the Veteran has a duty to keep VA informed of her current 
address, the Veteran has been generally negligent in doing so, 
which resulted in VA sending information to multiple locations.  
VA was eventually able to obtain the Veteran's current address by 
contacting her representative.  It is also noted that the Veteran 
was asked to complete forms so that private treatment records 
could be obtained, but she failed to do so.  The Veteran was also 
scheduled for several examinations to which she failed to report.    

Nevertheless, VA did provide the Veteran with several VA 
examinations (the reports of which have been associated with the 
claims file) of her service connected disabilities.   Here, there 
is no objective evidence indicating that there has been a 
material change in the severity of either the Veteran's headaches 
or her back disability since the 2010 VA examinations.  The Board 
finds the above VA examinations to be thorough and adequate upon 
which to base a decision with regard to the Veteran's claims.  
The VA examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate her disability under the 
applicable rating criteria.  

VA also obtained service treatment records and VA outpatient 
treatment records.  The Veteran was offered the opportunity to 
testify at a hearing before the Board, but she declined.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

A rating in excess of 20 percent for a lower back disability is 
denied.

A rating in excess of 30 percent for migraine headaches, to 
include a rating in excess of 10 percent earlier than March 10, 
2010, is denied.

Service connection for pathology causing shortness of breath is 
denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


